       Case l:17-cr-00115-CBA Document 105 Filed 11/22/19 Page 1 of 1 PagelD#: 380


                                            ALEXEI SCHACHT
                                             Attorney at Law
                                          123 West 94*'' Street
    filed
                                        New York, New York 10025
us ScT"cOORTfoN.y-                         Tel:(646) 729-8180
^ dec 12 2019 ★                            Fax: (212) 504-8341
                                          alexei@schachtlaw.net
   .gklyh office                           www.schachtlaw.net
                                                                                CcppjUutoL-h^
                                                          nber22,2019
                                                     November


         The Honorable Carol B. Amon
         United States District Judge
                                                            Uyt<UJL.eiIUj^                     h
         Eastern District of New York                            mjCt ujiju^
        225 Cadman Plaza East
         Brooklyn, New York 11201

                Re:             United States v. Edgar Ve37tia, 17 Cr. 115(C

        Dear Judge Amon:                                                        s/Carol Bagley Amon

               I was recently retained, along with co-counsel Lawrence Herrmann, to represent
        Edgar Veytia. The guilty plea hearing (held on January 4, 2019) and sentence hearing (held
        on September 26, 2019) minutes are sealed and so I write to ask that the Court partially
        unseal the minutes of both hearings solely to permit defense counsel and the Government to
        obtain copies of them. Thank you for considering this request.

                                                     Respectfully submitted,

                                                     /s/'Afexei Scfiacfit


                                                     Alexei Schacht


        cc:     All counsel of record
